Citation Nr: 1751193	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  07-20 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) (formerly post concussive syndrome) from October 23, 2008. 



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (hereinafter Agency of Original Jurisdiction (AOJ)), which granted service connection for post concussive syndrome and assigned an initial rating of 10 percent for the entire appeal period.

In a September 2013 decision, in pertinent part, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for TBI from October 23, 2008, since the rating criteria for residuals of TBI were revised effective October 23, 2008. 

The case has now returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's residuals of TBI include objective evidence of impaired concentration, attention, and memory; occasionally inappropriate social interaction due to impatience and trouble with empathy; subjective complaints of dizziness, vertigo, fatigue, and poor sleep that mildly interfere with work, instrumental activities of daily living, family, or other close relationships; and neurobehavioral effects of labile, self-centered, and irritable mood which occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  Tinnitus, major depressive disorder, panic disorder with agoraphobia, cannabis use disorder, and posttraumatic headaches are rated separately.





CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for TBI residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code (DC) 8045 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue of an increased rating for TBI, decided herein.  Where service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103 (a) notice no longer required because the 
 purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103 (a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 
116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

VA has also satisfied its duty to assist.  The claims folder contains VA medical records, VA examinations, and lay statements of the Veteran.  Virtual VA records have also been reviewed.  

Pursuant to the Board's September 2013 remand instructions, Social Security Administration (SSA) records were obtained and associated with the file.  In February 2015, VA also requested the National Personnel Records Center to search for hospital records for Cubi Point Hospital from 1978-1979.  The Veteran was also provided with a VA examination to address the nature and severity of his TBI.  As such, the opinion reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).

The Veteran has not argued, and the lay and medical evidence does not suggest, that the most recent VA examinations do not accurately reflect the current state of disability.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim. No further assistance to the Veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claim.

Ratings Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis 

Effective October 23, 2008, VA amended the criteria for rating residuals of TBIs, or more specifically, neurological and convulsive disorders, including under DC 8045. 73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  This amendment applies to applications received by VA on and after October 23, 2008.  The former criteria apply to applications received by VA before that date.   In the present case, the Veteran's claim was received in September 2003, which is prior to the effective date of the amendment, October 23, 2008.  However, the AOJ adjudicated the claim under the new regulation in the August 2012 Supplemental Statement of the Case (SSOC). Thus, the current rating criteria for TBI are applicable from October 23, 2008.

Residuals of TBI are rated under DC 8045.  38 C.F.R. § 4.124a.  Under this diagnostic code, there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled Evaluation of Cognitive Impairment and Other Residuals of a TBI Not Otherwise Classified (hereinafter "Not Otherwise Classified Table").

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the Not Otherwise Classified Table.  However, any residual with a distinct diagnosis, such as migraine headache or Meniere's disease, that may be evaluated under another diagnostic code must be separately evaluated, rather than under this table; even if that diagnosis is based on subjective symptoms.  See 38 C.F.R. § 4.124a.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the Not Otherwise Classified Table.

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, DC 8045, that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the Not Otherwise Classified Table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

DC 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The Not Otherwise Classified Table contains 10 important facets of a TBI injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  Not every facet has every level of severity, however.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

There may be an overlap of manifestations of conditions evaluated under the Not Otherwise Classified Table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  38 C.F.R. § 4.124a, DC 8045 Note (1).  In such cases, it is improper to assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, then a single evaluation is to be assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation should be assigned for each condition.

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, DC 8045 Note (2).

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  38 C.F.R. § 4.124a, DC 8045 Note (3).  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a TBI made at, or close to, the time of injury rather than to the current level of functioning.  38 C.F.R. § 4.124a, DC 8045 Note (4).  This classification does not affect the rating assigned under DC 8045.

The Board notes that the Veteran is in receipt of a 70 percent rating from June 17, 2004, and a 100 percent rating from April 29, 2015, for major depressive disorder, panic disorder with agoraphobia, and cannabis use disorder.  These ratings were assigned based upon symptoms of depression, anxiety, suspiciousness, panic attacks, sleep impairment, impaired memory, relationship issues, impaired judgement, intermittent inability to perform activities of daily living, and disorientation to time and place.  As such, in evaluating the current claim for an increased initial rating in excess of 10 percent for TBI, evaluation of the same manifestations of his service-connected depressive disorder under a different diagnosis is to be avoided.  38 C.F.R. § 4.14.  To do so is to pyramid the ratings.  Accordingly, these symptoms may not be used to support an evaluation for the Veteran's service-connected TBI.

Likewise, the Veteran is in receipt of a separate 10 percent disability rating for tinnitus, and a 30 percent disability rating for posttraumatic headaches.  Thus, his tinnitus and migraines or headaches may not be used to support an evaluation for his service-connected TBI.  See 38 C.F.R. § 4.14.

The M21-1, Adjudications Manual, provides that vertigo (whether referred to as "vertigo," "constant vertigo," "peripheral vestibular disorder," "benign paroxysmal positional vertigo," or any other similar wording) should not be evaluated separately when evaluating TBI.  Vertigo is found to be a subjective symptom that is already considered in the facets of the TBI criteria.  See M21-1, part III, subpart iv, chapter 4, section G.2.h. 

In a February 2008 record, the Veteran reported having episodic lightheadedness, dizziness, nausea, and vomiting.  Some of these symptoms involved "facial palsy" and upper extremity weakness.  In an August 2008 record, the Veteran reported dizziness which the examiner noted was actually vertigenous in description, with a sense of rotational motion associated with nausea and photo/phonophobia.  In a February 2010 statement, the Veteran described having vertigo, tinnitus, and migraine headaches which were completely disabling.

During a July 2010 VA examination, the Veteran reported difficulties with short-term memory, concentration, sleep, and mood-related issues.  He also reported having Meniere's disease when he was a child, with symptoms resolving when he was 16.  The Veteran also continued to report dizziness, vertigo, and tinnitus which were accompanied by nausea and headaches.  He denied having weakness or paralysis, but did have moderate fatigue.  He also reported that from a cognitive point of view, his attention and concentration were affected by dizziness, vertigo, and tinnitus.

The examiner also noted that the Veteran reported that his use of language and mental calisthenics were not as swift as they used to be, but had no speech or swallowing difficulties.  The Veteran reported difficulty multi-tasking, organizing, and prioritizing, due to his dizziness, vertigo, and tinnitus.  He denied having erectile dysfunction, sensory changes, vision problems, and hearing problems other than the symptoms he described with regard to tinnitus.  The examiner found that with regard to memory, attention, concentration, and executive function, the Veteran had mild memory loss without objective evidence on testing.  The Veteran's judgment was normal, social interaction was routinely appropriate, and he was oriented to person, time, place, and situation.  Motor activity and visual spatial orientation were normal.  The Veteran also exhibited three or more subjective symptoms that mildly interfered with work, and one or more neurobehavioral defects that occasionally interfered with workplace interaction.  He was able to communicate and comprehend spoken and written language, and consciousness was normal.  The examiner concluded that the Veteran's symptoms did fit the definition of mild TBI mostly, with consequent dizziness, vertigo, and tinnitus.

In a separate July 2010 VA audiology examination, the examiner concluded that if the Veteran did have Meniere's disease in the past, it had since resolved, and that the Veteran's tinnitus was not secondary to Meniere's disease.  Instead, the examiner found tinnitus was more likely than not, aggravated by the Veteran's in-service head trauma.  The examiner also found that the Veteran's hearing loss was of recent onset, and not due to military noise exposure.

In a November 2010 VA clinical record, the Veteran reported constant dizziness, but denied room spinning, nausea, or positional symptoms.  The examiner noted that the Veteran could not clearly articulate his experience of dizziness.

In a June 2011 rating decision, the claim for Meniere's disease was reopened based upon new and material evidence, however the AOJ found that the evidence of record did not show that the Veteran had a current diagnosis of Meniere's disease, or that it was incurred in or aggravated by military service.

In a February 2015 statement, the Veteran continued to report dizziness, vertigo, and headaches which rendered him unable to travel with sustained motion for more than an hour, or walk for more than 45 minutes.  The Veteran also indicated that socialization and irritability had become problems for him.

In the June 2015 VA examination for residuals of TBI, the examiner found that the Veteran had complaints of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  The examiner explained that from a cognitive point of view, the Veteran's attention and concentration remained affected by his dizziness, vertigo, and tinnitus, which prevented him from concentrating fully, and therefore affected his memory.  The Veteran also reported that his mental processing speed slowed his use of language, and that he had difficulty multi-tasking, organizing, and prioritizing because his life was interfered with by frequent dizziness, vertigo, and tinnitus.

The Veteran's social interactions were found to be occasionally inappropriate due to impairment resulting from impatience and trouble with empathy.  His judgment, orientation, motor activity, visual spatial orientation, and consciousness were normal.  He could also communicate and comprehend spoken and written language.  

The Veteran did exhibit three or more subjective symptoms that mildly interfered with his work, instrumental activities of daily living, family, or other close relations, consisting of tinnitus, headache, vertigo, and poor sleep.  All of these symptoms significantly affected the Veteran's quality of life.

The Veteran also demonstrated one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.  This was exhibited by the Veteran's labile, self-centered, and irritable mood, due to the fluctuation of his symptoms.

The examiner also noted that the Veteran's signs and symptoms related to his TBI were described within the context of his other psychiatric conditions, with a great deal of overlap.  Thus, the Veteran could not say without resort to speculation, whether the Veteran's TBI or psychiatric conditions directly caused these symptoms, concurrent complaints, or concurrent medical issues.

After reviewing the evidence of record, the Board finds that the Veteran's residuals of TBI most nearly approximate the criteria for a 10 percent evaluation, thus a higher evaluation is unwarranted.  As noted above, the Veteran is already assigned separate compensable ratings for tinnitus, depressive disorder, and posttraumatic headaches.  As such, his symptoms of emotional/behavioral dysfunction, migraines and associated pathology, and tinnitus, are not contemplated in the evaluation for TBI since these symptoms cannot provide the basis for a higher rating for TBI.  See 38 C.F.R. § 4.14.

The Veteran's associated cognitive impairment is characterized by complaints of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  Therefore, that facet is level 1.  See 38 C.F.R. § 4.124a, DC 8045.  Throughout the appeals period, the Veteran's judgement has ranged from normal to impaired.  In his evaluations for TBI, the Veteran has always exhibited normal judgment, but in his evaluation for depressive disorder, he was noted to have impaired judgement.  As noted above, the Veteran was assigned a separate rating for his depressive disorder, which takes into consideration his impaired judgment.  Thus, the Board finds that with regard to the rating criteria under DC 8045, the Veteran's judgment is normal, with a facet level of 0.  The Veteran's subjective symptoms included dizziness, nausea, vertigo, and fatigue which caused no more than mild interference with work; instrumental activities of daily living; or work, family, or other close relationships.  As such, this facet is also evaluated as level 1 impairment.  The Veteran's social interactions were found to be occasionally inappropriate due to impairment resulting from impatience and trouble with empathy, which is assigned a facet level of 1.  Throughout the appeals period, the Veteran has consistently been fully oriented, his motor activity had been normal, his visual special orientation has been normal, he has been able to communicate and comprehend oral and written communication, and no consciousness problems were noted.  As such, these facets are level 0.  See 38 C.F.R. § 4.124a, DC 8045.  Finally, the Veteran was found to have one or more neurobehavioral defects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.  Thus, a facet level of 1 applies. 

For the reasons and bases delineated above, the highest level of impairment for any facet is level 1, which is the equivalent of a 10 percent disability evaluation.  See 38 C.F.R. § 4.124a, DC 8045.  Therefore, the Veteran's symptoms warrant a 10 percent evaluation under the current criteria.  

The Board observes that the old criteria may also be applied.  However, rating in excess of 10 percent were not assignable in the absence of a diagnosis of multi-infarct dementia which is not shown.  See 38 C.F.R. § 4.124a, DC 8045 (in effect prior to October 23, 2008).  As such, a higher evaluation is not warranted under the old or new criteria for any time since October 23, 2008.  See 38 C.F.R. § 4.7.
ORDER

Entitlement to a disability evaluation in excess of 10 percent for residuals of TBI is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


